PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Van Auken, Evan, R.
Application No. 16/205,749
Filed: November 30, 2018
For: Heat Reactive Composition and Applicator Apparatus and Method

:
:
:	DECISION ON PETITION
:
:
:


CORRECTED DECISION

The decision mailed March 17, 2020, was issued in error and is hereby VACATED in place of the mailing of this new decision.

This is a corrected decision on the renewed petition filed February 19, 2020, and supplemented April 04, 2021, under the unintentional provisions of 37 CFR 1.137(a), to revive the above-identified application.

The petition is hereby GRANTED.
The application became abandoned for failure to reply in a timely manner to the Notice to File Corrected Application Papers (Notice), mailed December 21, 2018. The Notice set a period for reply of two (2) months from the mail date of the Notice. No extensions of time under the provisions of 37 CFR 1.136(a) were obtained. Accordingly, the application became abandoned on February 22, 2019. A Notice of Abandonment was mailed on August 22, 2019.
Upon further review of the above-identified application, it has been discovered that petitioner did not provide with the original petition filed on September 23, 2019 or the renewed petition filed on February 19, 2020, a proper no new matter statement as required by the Notice mailed December 21, 2018.  However, petitioner has provided the no new matter statement with the supplemented petition on April 04, 2021, along with an adequate statement of unintentional delay.  As a result, the petition now satisfies all the requirements of 37 CFR 1.137(a).  In this regards, petitioner has supplied (1) the reply in the form of a substitute specification clean and marked-up copy with no new matter statement, (2) the petition fee of $500, and (3) an adequate statement of unintentional delay.


This application is being forwarded to the Office of Patent Application Processing (OPAP) for action on the merits commensurate with this decision and appropriate action on the replies submitted on February 19, 2020, and April 01, 2021.
Telephone inquiries concerning this decision should be directed to the undersigned at 571-272-4584. All inquiries concerning the status of the processing of the application should be directed to OPAP at (571) 272-4000.



/JoAnne L Burke/
JoAnne L. Burke
Lead Paralegal Specialist
Office of Petitions